Citation Nr: 1017686	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to July 
1956.  He also had additional service in the U.S. Army 
Reserves until his retirement in December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
claimed disabilities.

The Board previously remanded this case for additional 
development in December 2007, and again in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
necessary in order to fully and fairly adjudicate the 
Veteran's claims.

The Veteran was afforded a VA examination in June 2009.  He 
was diagnosed with mild to severe bilateral sensorineural 
hearing loss and tinnitus.  After reviewing the claims file, 
the examiner concluded that these disabilities were less 
likely than not caused by or the result of acoustic trauma in 
service.  The examiner stated that the Veteran's military 
occupational specialty (MOS) may have exposed him to some 
degree of high-risk noise, but how often and to what degree 
was speculative at best.  As the Veteran reported a 
significant history of civilian occupational noise exposure 
and otosclerosis, the examiner concluded that hearing loss 
was more likely a reflection of a long-standing condition 
whose severity had progressed over time due factors outside 
of military service.

After the claim was remanded by the Board for additional 
development in September 2009, the claims file was returned 
to the VA examiner for a supplemental opinion.  In a February 
2010 addendum, the examiner noted that the claims file 
indicated the Veteran worked in clerical positions during 
service, which were not typically associated with exposure to 
excessive and prolonged noise.  Therefore, his opinion 
regarding the etiology of the Veteran's disabilities was 
unchanged.

Review of the Veteran's service personnel records reveals 
that he served for many years as a criminal investigator and 
special agent of the Army Criminal Investigation Command 
(CID).  In that regard, it is likely that the Veteran was 
exposed to a noise level greater than that of a "clerical 
position" as described in the February 2010 VA opinion.  
Further, the Veteran's representative has noted that the 
Veteran's initial military occupational specialty from 1955 
to 1956 was a clerical position, but he transferred to the 
Military Police from 1956 to 1958 where he was exposed to the 
firing of weapons; he stated further that subsequent to that 
the Veteran served with an engineering unit where he was 
responsible to operating heavy equipment and had constant 
noise exposure to engine noise without the benefit of hearing 
protection.  See Informal Hearing Presentation, dated May 3, 
2010.   

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, it appears that the examiner rendered an opinion based 
on an inaccurate characterization of the Veteran's service 
although the Veteran's service personnel records including 
those from his Reserve service are of record.  Further, 
although the exact dates of all periods of active duty for 
training and inactive duty training are apparently 
unavailable and complete service treatment records from his 
Reserve service are apparently not available, the record on 
appeal does contain various quadrennial/retention physical 
examinations dated between 1977 and 1992, all of which do 
show hearing loss either in accordance with 38 C.F.R. § 3.385 
and/or Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  Therefore, the matter should be remanded for a 
supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The claims file should be forwarded to 
the VA audiologist who examined the 
Veteran in June 2009 (or other suitably 
qualified examiner if the June 2009 
examiner is unavailable) for review and a 
supplemental opinion as to whether it is 
at least as likely as not that the 
Veteran's current hearing loss and/or 
tinnitus was incurred in OR if found to 
have preexisted any qualifying period of 
service including specified periods of 
active duty, active duty for training, or 
inactive duty training was aggravated by 
any period of such eligible service 
(including any period of active duty, 
active duty for training or inactive duty 
training).  In responding to this 
question, the examiner should consider 
potential noise exposure from the 
Veteran's service while attached to a 
Military Police unit and to an engineering 
unit, as well as any documented post-
service military noise exposure, and 
should consider evidence of hearing loss 
shown on Reserve service records dated 
from 1977 to 1992.    

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  A notation to 
the effect that the claims file was 
reviewed should be included in the report.  
If the examiner is unable to render an 
opinion as to the etiology, he should so 
state and specifically indicate the 
reasons why.

2.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


